Citation Nr: 0837842	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-17 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an initial rating higher than 10 percent 
for dermatitis.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

6.  Entitlement to an effective date earlier than December 4, 
2004, for the grant of service connection for dermatitis.

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
veteran's previously denied claims of entitlement to service 
connection for hepatitis C and a back disorder, denied 
service connection for diabetes mellitus, granted service 
connection and awarded a 10 percent disability rating for 
dermatitis, denied the veteran's claim for an increased 
rating for PTSD, denied his claim for an effective date 
earlier than December 4, 2004, for the grant of service 
connection for dermatitis, and denied his claim of 
entitlement to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a statement received in September 2008, the veteran 
requested a hearing before the Board to be held via 
videoconference from the RO in St. Petersburg, Florida.  As 
such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing to be held at 
the RO in St. Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

